Citation Nr: 0614998	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gouty arthritis, 
claimed as secondary to hypertension.  

3.  Entitlement to service connection for depression, claimed 
as secondary to the service-connected residuals of a head 
injury.

4.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1972 to September 1976.  

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records show that while in 
service he incurred a head injury as the result of a motor 
vehicle accident.  The head injury resulted in a left, 
frontal-temporal cerebral hemisphere contusion, status post 
acute subdural hematoma with memory and language impairment, 
a basal skull fracture with rhinorrhea, and hemiparesis of 
the right arm and leg.  Service connection has been 
established for, among other disabilities, post-concussion 
headaches.

The veteran contends that in addition to the headaches, the 
in-service head injury caused memory problems, difficulty 
concentrating, and poor language skills.  Although he was 
found to have memory and language impairments after the in-
service injury, he has not been evaluated since his 
separation from service to determine whether the concussion 
caused any chronic cognitive deficits.

At a June 2004 hearing the veteran testified that he had 
received treatment for hypertension at the Submarine Base in 
Groton, Connecticut, shortly following his separation from 
service.  When initiating treatment at the VA Medical Center 
(MC) in December 2002, he reported that he had received 
medication for hypertension since 1976.  The records 
pertaining to his treatment since service have not been 
associated with the claims folder, and remand of this issue 
is required.  As these records concern the issue of 
hypertension and the veteran contends that gouty arthritis is 
secondary to hypertension, the claims are inextricably 
intertwined.  Accordingly, further development is necessary 
before either claim may be adjudicated.  

The veteran claims to suffer from depression that is due to 
his multiple service-connected disabilities.  He underwent a 
VA psychiatric examination in April 2003, which resulted in a 
diagnosis of recurrent major depressive disorder.  The 
examiner did not, however, provide an opinion on whether the 
mental illness is related to the multiple disabilities 
resulting from the in-service motor vehicle accident.  In 
addition, the examiner did not review the claims file in 
conjunction with the examination.  For these reasons 
additional development is necessary before the claim for 
depression can be decided.

Furthermore, the veteran's representative indicated at the 
June 2004 hearing that the veteran has undergone an 
evaluation by the Vocational Rehabilitation and Counseling 
(VR & C) Service, including a psychiatric examination.  The 
VR & C file may contain evidence that is relevant to the 
veteran's appeal, and should be considered in determining the 
merits of the appeal.  

Accordingly, the case is remanded for the following actions:

1.	Obtain the veteran's medical records from 
the Submarine Base in Groton, Connecticut, 
back to 1976.  Ask the veteran to identify 
all medical care providers who have 
treated him for hypertension since 1976, 
and obtain the records of that treatment.

2.	Associate with the claims file the 
veteran's VR & C file.

3.	If the above-requested development results 
in the finding that hypertension became 
manifest to a degree of 10 percent or more 
within a year of the veteran's separation 
from service, obtain a medical opinion on 
whether his gouty arthritis is caused or 
aggravated by the hypertension.  That 
opinion should be based on review of the 
evidence of record and sound medical 
principles.

4.	Provide the veteran a VA psychiatric 
examination to determine the etiology of 
his depression.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  Based on the examination 
results, review of the evidence of record, 
and sound medical principles, the examiner 
should provide an opinion on whether the 
veteran's depression is at least as likely 
as not (a probability of 50 percent or 
greater) caused or aggravated by his 
service-connected disabilities.

5.	Provide the veteran a VA neurology 
examination in order to assess the scope 
and severity of the residuals of the in-
service head injury, including headaches.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The examination 
should include any diagnostic tests or 
studies, including neuropsychological 
testing, that are deemed necessary for an 
accurate assessment.  

The examiner should conduct a neurology 
examination and document the frequency and 
severity of post-concussion headaches.  
The examiner should also determine whether 
the veteran currently suffers from any 
memory loss, language impairment, 
difficulty concentrating, or other 
cognitive deficit that is due to the in-
service head injury.

6.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

